Abatement Order filed January 10, 2017




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-01011-CV
                                    ____________

       IN THE INTEREST OF B.H., B.H., B.H., B.D.M.H., CHILDREN


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-06150J

                             ABATEMENT ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination case”).
The notice of appeal was filed December 20, 2016. Appeals in parental termination
cases are to be brought to final disposition within 180 days of the date the notice of
appeal is filed. See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). The trial
and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c).

      The court reporter has notified this court that she is unable to produce the
reporter’s record because the electronic file has been corrupted. Rule 34.6(f) of the
Texas Rules of Appellate Procedure provides that an appellant is entitled to a new
trial under the following circumstances:

      (1)    if the appellant timely requested a reporter’s record;

      (2)    if, without the appellant’s fault, a significant exhibit or a
             significant portion of the court reporter’s notes and records has
             been lost or destroyed or—if the proceedings were electronically
             recorded—a significant portion of the recording has been lost or
             destroyed or is inaudible;

      (3)    if the lost, destroyed, or inaudible portion of the reporter’s
             record, or the lost or destroyed exhibit, is necessary to the
             appeal’s resolution; and

      (4)    if the lost, destroyed or inaudible portion of the reporter’s record
             cannot be replaced by agreement of the parties, or the lost or
             destroyed exhibit cannot be replaced either by agreement of the
             parties or with a copy determined by the trial court to accurately
             duplicate with reasonable certainty the original exhibit.

Tex. R. App. P. 34.6(f).

      Accordingly, the trial court is directed to conduct a hearing to determine the
following: (1) whether appellant timely requested a reporter’s record; (2) whether,
without the appellant’s fault, significant portions of the record have been lost or
destroyed or—if the proceedings were electronically recorded—a significant portion
of the recording has been lost or destroyed or is inaudible; (3) whether the lost or
destroyed portions of the record are necessary to appellant’s appeal; and (4) whether
the parties can agree on replacement of the portions of the record. The court is
directed to reduce its findings to writing and to have a supplemental clerk’s record
containing those findings filed with the clerk of this court, together with a reporter’s
record from the hearing, by January 24, 2017.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a hearing,
the court coordinator of the trial court shall set a hearing date and notify the parties
of such date.



                                    PER CURIAM